As filed with the Securities and Exchange Commission on September 3, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PACIFIC CONTINENTAL CORPORATION (Exact name of registrant as specified in its charter) OREGON (State or other jurisdiction of incorporation or organization) 93-1269184 (I.R.S. employer identification no.) 111 West 7th Avenue, Eugene, Oregon 97401 (541) 686-8685 (Address of principal executive offices) Amended 2006 Stock Option and Equity Compensation Plan (Full title of the plan) Hal Brown Chief Executive Officer 111 West 7th Avenue
